Citation Nr: 0822462	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right shoulder 
impingement.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1984 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was manifested in service.

2.  Tinnitus was manifested in service.

3.  The veteran does not have right shoulder impingement that 
is related to active service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  

3.  Service connection for right shoulder impingement is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this decision, the Board grants service connection for 
tinnitus and left ear hearing loss which represents a 
complete grant of the benefits sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion of VA's 
duties to notify and assist is required with respect to these 
issues.

With regard to the claim for service connection for right 
shoulder impingement, complete VCAA-compliant notice was sent 
in December 2004 and March 2006 and the claim was 
readjudicated in a June 2006 statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran a physical 
examination.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection-General Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  
Sensorineural hearing loss is included as among the specified 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a) (2007).

Left Ear Hearing Loss and Tinnitus

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2007); see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The veteran's service treatment records were reviewed.  On 
entrance examination, 
audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz as 5, 0, 5, 5, and 30, in 
the left ear.

Audiometric testing in October 1985 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 5, 
5, 5, and 45, in the left ear.

Audiometric testing in May 1988 revealed pure tone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 0, 5, 5, and 
45, in the left ear.  It was noted that the veteran was 
routinely exposed to hazardous noise.

Audiometric testing in April 1989 revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0, 0, 
0, 0, and 35, in the left ear.  Once again, it was noted that 
the veteran was routinely exposed to hazardous noise.

Post-service, the veteran underwent a VA audiological 
examination in February 2007.  He reported experiencing 
difficulties approximately 23 years ago during service.  He 
stated that he also began experiencing bilateral high-pitched 
tonal tinnitus at the same time.  Audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz as 10, 10, 12, 15, and 55, in the left ear with a 
speech recognition score at 100 percent.  The examiner noted 
that audiometric test results were consistent with hearing 
within normal limits from 250 Hertz through 2000 Hertz.  
Above 2000 Hertz, there was moderate sensory hearing loss 
through 8000 Hertz.  The examiner concluded that the 
configuration of the hearing loss was consistent with noise 
exposure and that the veteran's hearing loss was probably 
military service connected.

In another February 2007 VA examination, the examiner stated 
that in 20 years of active service, noise exposure was 
considered to be as likely as not related to hearing loss and 
tinnitus.  In opinions submitted in June 2007 and January 
2008, the same examiner reported that the veteran's hearing 
evaluation was normal and that no significant noise exposure 
was found in the service treatment records.  

In this case, the veteran meets the criteria for left ear 
hearing loss under 38 C.F.R. § 3.385 on VA audiological 
examination in February 2007.  The veteran has served in the 
Army for many years and the service treatment records 
document that he was routinely exposed to hazardous noise.  
Despite the conflicting opinions provided by one VA examiner, 
the VA examiner who conducted the February 2007 audiological 
examination related the veteran's left hearing loss and 
tinnitus to his active service.  Furthermore, given the firm 
diagnosis of a left ear hearing loss disability as defined by 
the applicable regulation, 38 C.F.R. § 3.385, so soon after 
service and evidence of in-service noise exposure, the Board 
finds that the evidence shows that the veteran's left ear 
hearing loss and tinnitus began during service. 

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for left ear hearing 
loss and tinnitus is granted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Right Shoulder Impingement

The service treatment records show that on several occasions, 
the veteran complained of right shoulder pain.

On VA (QTC) examination in December 2004, the veteran 
reported that he had been diagnosed as having right shoulder 
impingement.  He stated that he experiences right shoulder 
pain when lifting his arm above his head.  X-rays of the 
right shoulder revealed normal mineralization.  The joint 
spaces were well maintained.  No soft tissue calcifications 
were seen.  No fractures or osseous abnormalities were noted.  
The examiner noted that for the claimed condition of right 
shoulder impingement, there was no pathology to render a 
diagnosis.

On VA outpatient treatment record in March 2006, the veteran 
continued to complain of right shoulder pain.  

The Board concludes that service connection for right 
shoulder impingement is not warranted because there is no 
evidence of a current disability.  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the 
extent that the veteran complains of right shoulder pain, 
pain itself is not a disability for VA purposes.  A symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the complaints of 
right shoulder pain can be attributed, there is no basis to 
find a right shoulder disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 



ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right shoulder impingement is denied.


REMAND

The veteran's claim for service connection for right ear 
hearing loss warrants further development.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2007).

In this case, service treatment records show that the veteran 
was diagnosed as having defective hearing in the right ear on 
entrance into service.  Thus, the presumption of sound 
condition at service entrance does not attach in this case.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 
3.304 (2007).

Therefore, the question to be answered in this case is 
whether the veteran's preexisting right ear hearing loss was 
aggravated during service.  A preexisting injury or disease 
will be considered to have been aggravated during service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  

Shortly after discharge from service, the veteran underwent 
VA audiolgoical examination in February 2007 which meet the 
criteria for right ear hearing loss under 38 C.F.R. § 3.385; 
however, there is no adequate comment on whether the right 
ear hearing loss noted on entrance examination was aggravated 
during service beyond its natural progression.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.  

Based on the nature of the veteran's claim and the evidence 
currently of record, the Board finds that further medical 
opinion is necessary.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should then be afforded a 
VA audiological examination for the 
purposes of determining the etiology of 
his current right ear hearing loss.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the etiology 
of the veteran's current right ear hearing 
loss, including whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that the veteran's pre-
existing right ear hearing loss was 
aggravated during service, beyond any 
natural progress.  Aggravation of a pre-
existing disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology.  

2.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


